Citation Nr: 0629120	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  05-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1955.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) which granted service connection for bilateral 
sensorineural hearing loss with a zero percent 
(noncompensable) evaluation effective June 2, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


In October 2005, the Board received a copy of a private 
audiological evaluation from the veteran which was not 
previously considered by the RO.  In a July 2006, the Board 
sent a letter to the veteran to determine whether he wished 
to waive initial agency of original jurisdiction (AOJ or RO) 
consideration of such evidence.  However, in response, a 
signed statement from the veteran was received by the Board 
in August 2006 in which he requested that his case be 
remanded to the RO for review of the new evidence submitted.  
Thus, the Board is referring the case to the RO for initial 
consideration of such evidence.  See 38 C.F.R. 20.1304 
(2005).  

Accordingly, the case is REMANDED for the following action:

The RO should review the case again based 
on the additional evidence submitted to 
the Board in October 2005.  If the benefit 
sought is not granted, the RO should 
furnish the veteran and his representative 
with a Supplemental Statement of the Case, 
and should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action shall be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).





